Citation Nr: 0107400	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-11 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1960 to January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hearing loss.

The veteran testified at a Travel Board hearing before the 
undersigned Board Member in January 2001.  At that hearing, 
the veteran submitted additional medical evidence.  A waiver 
of his right to have the RO consider the evidence accompanied 
his submission.

In his Substantive appeal (VA Form 9) received by the RO in 
May 1999, the veteran indicated that he had ringing in his 
ears on several occasions while on active duty.  It is not 
clear, but the veteran may be seeking service connection for 
tinnitus.  Since this matter has not been adjudicated by the 
RO and it is not intertwined with the issue in appellate 
status, the Board refers it to the RO for clarification and 
any appropriate action. 


FINDINGS OF FACT

Bilateral hearing loss was first shown many years after 
service, and there is no medical evidence of a nexus between 
the veteran's hearing loss and active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for hearing 
loss have been properly developed as recent non-VA and VA 
treatment records and audio examinations have been associated 
with the file.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that his 
current hearing loss is related to that noise exposure.  
In a November 9, 1998 letter to the veteran, the RO indicated 
that the service department was having trouble locating his 
service medical records and asked the veteran's help on 
alternative sources from which they might be obtained, 
including any in the veteran's own possession.  The veteran 
responded by submitting a completed NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  The 
National Personnel Records Center (NPRC) forwarded the 
veteran's service medical and dental records to the RO in 
January 1999.  Those records include copies of the veteran's 
enlistment and separation examinations and treatment records 
from the U.S.S. Princeton, which do not show treatment for an 
ear disorder.  In a March 25, 1999 response to a second 
request for service medical records, the NPRC indicated that 
all available medical records were sent in January 1999.  At 
the January 2000 Travel Board hearing, the veteran indicated 
that he first was treated by Dr. A. in Victorville, 
California, in 1984, and that he tried to contact him for 
records and apparently the physician no longer had the 
veteran's records.  In September 1998, the RO sent a request 
to Dr. A for a copy of his treatment records.  But there was 
no response.  It is evident that the veteran's medical 
records from the U.S.S. Princeton were sent to the NPRC and 
were subsequently forwarded to the RO and associated with the 
claims file.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32.  In 
this case, the RO did contact the NPRC and obtained the 
available service medical records, the RO's subsequent 
attempt to obtain additional ship records was unsuccessful.  
As explained below, a review of the veteran's service medical 
records that were obtained, including clinical records from 
the U.S.S. Princeton, are negative for any findings 
pertaining to a hearing loss disability.  Moreover, both the 
veteran's and the RO's attempts to obtain records from Dr. 
Amor were also unsuccessful.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  Since there is no medical evidence to corroborate 
in-service acoustic trauma or hearing loss, there is no duty 
to obtain a nexus examination and opinion.  Under the VCAA, 
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  Thus, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by 38 U.S.C. § 5103A. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
and the Board Member specifically notified the veteran of the 
requirements needed for entitlement to service connection in 
the statement of the case issued in May 1999 and at the 
Travel Board hearing in January 2001.  They notified the 
veteran that there must be evidence of a current disability, 
evidence of disease or injury during service or within one 
year after discharge, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2000).   

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-160. 

In this case, there is no dispute that the veteran has been 
diagnosed with a current hearing loss, as his speech 
recognition scores are less than 94 percent in both ears and 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater in both ears.  The Board finds, however, that the 
additional evidence associated with the claims file contains 
no medical opinion that any currently diagnosed hearing loss 
has a nexus or relationship to service, nor is there any 
medical evidence which suggests that the veteran had 
defective hearing during service or for many years 
thereafter.

Service medical records are entirely devoid of any references 
to disease or injury to the ears.  There are no reports of 
hearing loss in service.  At his enlistment and separation 
examinations in September 1960 and January 1962, 
respectively, the veteran's eardrums were clinically 
evaluated as normal, and there was no history of any ear 
damage noted.  An audiometry examination was not performed, 
but the veteran's hearing was described as 15/15.  

At his Travel Board hearing, the veteran testified that he 
did not notice a hearing loss during service; it was not 
until a year or two later.  He also stated that the first 
sought treatment for hearing loss in 1984 from Dr. A.; that 
he got a hearing aid, which he lost; and that when he tried 
to contact him the physician apparently no longer had the 
veteran's records.   

The claims file contains two post-service audio examination 
reports dated in August and December 1998.  These show that 
the veteran had complaints of hearing loss and note mild to 
moderate sensorial hearing loss and speech recognition scores 
less than 94 percent in both ears.  
  
In this regard, the Board notes that the veteran testified 
that as a deckhand on the U.S.S. Princeton he was exposed to 
acoustic trauma during a three-month period spent crawling 
around in vents chipping lead paint off with a hammer and 
scraping the insides of the pipe.  During his August 1998 VA 
examination, the veteran reported a gradual hearing loss over 
35 years and no history of ear infections or surgeries, 
tinnitus or dizziness.  He stated that he was exposed to 
noise on aircraft carrier as a painter.  The examiner 
diagnosed the veteran with hearing loss, but did not 
specifically opine that his hearing loss was related to 
service or had its onset during, or within one year of 
discharge from, service.  While the post-service examinations 
address the current status of a hearing loss disorder, none 
show a nexus to the veteran's military service.  Any history 
given by the veteran linking his current disorder to military 
service and reiterated by a physician does not constitute 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Simply put, it does not appear that there is medical evidence 
of any complaints or findings regarding hearing loss for at 
least 22 years after the veteran's discharge from service.  
As such, there is no medical evidence of a continuity of 
symptomatology to suggest a nexus to service.  There is also 
no medical opinion suggesting any such relationship.  The 
Board does not doubt the veteran's sincere belief that a 
causal relationship exists, but there must be medical 
evidence of causation.  The veteran's statements and 
testimony as a layperson are not competent to show a nexus to 
service.  See Grottveit v. Brown. 5 Vet. App. 91, 92-93 
(1993).  There is no evidence that he has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of his current hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Therefore, the 
claim must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2)).  In this case, the fact that the veteran has 
bilateral hearing loss is not in dispute.  The central 
question is whether the hearing loss began during or was 
present within one year following discharge from service, or 
whether it is causally linked to some incident of active 
duty.  A physician who is requested to review the record and 
offer an opinion on the contended causal relationship would 
review the same evidence summarized above, to include a 
normal clinical evaluation of the veteran's hearing at the 
time of the veteran's separation from service and relevant 
abnormal clinical findings first reported 22 years after 
service.  In other words, there is no medical evidence dated 
during or proximate to service for the physician to examine 
or to cite in providing such an opinion.  Under these 
circumstances, it is the Board's judgment that no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

